Citation Nr: 1409533	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-13 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for peripheral neuropathy of the right foot, including as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left foot, including as secondary to diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


ATTORNEY FOR THE BOARD

David Gratz, Counsel
INTRODUCTION

The Veteran served on active duty from March 1977 to March 1998.  His decorations include the Combat Action Ribbon and the Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran died in May 2010.  In November 2010, the appellant filed to substitute herself in place of the Veteran for the purpose of pursuing his claim.  In May 2012, the RO granted the request of the appellant, as the surviving spouse of the Veteran, to be substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008); see also 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).

In his March 2010 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In a January 2013 letter, the RO asked the appellant whether she wished to appear at the hearing; however, the appellant did not timely respond to the letter.  Therefore, the request for a hearing is considered withdrawn.

The Board notes that the Veteran's April 2008 notice of disagreement also encompassed the issues of entitlement to service connection for erectile dysfunction, and whether the reduction from 10 percent to noncompensable for service-connected history of pyoderma was proper.  Prior to certification to the Board, the RO continued the Veteran's 10 percent rating for his history of pyoderma in an August 2009 rating decision, and granted service connection for erectile dysfunction in an October 2009 rating decision.  As such are complete grants of those benefits sought on appeal, those issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In December 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in January 2014.

The issue of entitlement to a TDIU due to service connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type 2, had its onset in service.

2.  The Veteran's peripheral neuropathy of the right foot is at least as likely as not a result of his service-connected diabetes mellitus, type 2.

3.  The Veteran's peripheral neuropathy of the left foot is at least as likely as not a result of his service-connected diabetes mellitus, type 2.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for peripheral neuropathy of the right foot are met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2013).

3.  The criteria for service connection for peripheral neuropathy of the left foot are met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contended in his April 2008 notice of disagreement that his ongoing weight problem in service, as documented by his being on Navy Weight Control Programs for six years, caused his diabetes mellitus.  The appellant continues the contentions of the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).

The Veteran's service treatment records confirm that he was on a Navy Weight Control Program for six years, including full participation in one such program in April 1991.  His weight increased from 172 lbs. in January 1981 to 208 lbs. in September 1997.

In January 2014, a VHA specialist opined that "[t]he reason he developed type 2 diabetes is partly due to the weight gain he experienced during his service."  There is no contrary medical opinion evidence.  Therefore, service connection for diabetes mellitus, type 2 is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013).

In June 2007, a VA examiner opined that the Veteran's peripheral neuropathy of his bilateral feet was as likely as not related to his diabetes; she cited positive electrodiagnostic evidence and a lack of lumbar or cervical radiculopathy in her report.  Similarly, the Veteran's treating VA physician repeatedly characterized the Veteran's neuropathy as diabetic in nature-including in August 2007, March 2008, and April 2009.  There is no contrary medical opinion evidence.  Therefore, service connection for peripheral neuropathy of both feet as secondary to diabetes mellitus, type 2 is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310 (2013).


ORDER

Service connection for diabetes mellitus, type 2 is granted.

Service connection for peripheral neuropathy of the right foot is granted.

Service connection for peripheral neuropathy of the left foot is granted.


REMAND

With respect to the issue of entitlement to a TDIU due to service connected disabilities, the Board acknowledges that the assignment of disability ratings is within the purview of the Agency of Original Jurisdiction (AOJ) in the first instance.

At the time of his death in May 2010, the Veteran did not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a).  Although he was rated at 70 percent overall, he did not have a single disability-or a combination of disabilities considered as one disability-ratable at 40 percent or more.  Id.  Therefore, the Board remands the issue of entitlement to a TDIU due to service connected disabilities so that the AOJ can rate the Veteran's newly service-connected disabilities in the first instance, and then adjudicate the TDIU claim under 38 C.F.R. § 4.16(a) or (b), as applicable.

Accordingly, the case is REMANDED for the following action:

Assign disability ratings for service-connected diabetes mellitus, type 2 and peripheral neuropathy of the feet.  Then, based on the disability ratings assigned, readjudicate the issue of entitlement to a TDIU due to service connected disabilities under 38 C.F.R. § 4.16(a) or (b), as applicable.  If the claim remains denied, issue a supplemental statement of the case to the appellant and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


